Exhibit 10.41

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 13, 2011, by and between OXFORD FINANCE LLC (successor
in interest to Oxford Finance Corporation; “Lender”) and OMEROS CORPORATION, a
Washington corporation (“Borrower”) whose address is 1420 5th Avenue, Suite
2600, Seattle, WA 98101.

RECITALS

A. Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of October 21, 2010 (as amended from time to time, including
by that certain Consent and First Amendment to Loan and Security Agreement dated
as of February 3, 2011 (the “Consent”) and that certain Second Amendment to Loan
and Security Agreement dated as of March 25, 2011, as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Lender make certain revisions to the Loan
Agreement as more fully set forth herein.

D. Lender has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2 of the Consent hereby is amended and restated in its entirety to
read as follows:

“2. Consent.

Notwithstanding any provision of the Loan Agreement to the contrary, Lender
hereby acknowledges and agrees that Borrower may create and/or acquire the
Polish



--------------------------------------------------------------------------------

Subsidiaries, provided Borrower (i) may not capitalize the Polish Subsidiaries
with greater than Thirty Thousand Dollars ($30,000) (US) in the aggregate (the
“Initial Capitalization”); (ii) other than the Initial Capitalization, may not
Transfer any assets to, make any other Investments in, or create or permit to be
created by any Polish Subsidiary any Transfers, Liens or Indebtedness; and
(iii) shall, upon the earlier of (x) January 31, 2012 and (y) the receipt by any
Polish Subsidiary of the proceeds of any grant or similar monies (including in
the form of an Investment or otherwise) from the Polish government (or any other
source) (collectively, the “Polish Investment”), deliver to Lender the Polish
Share Pledge and take such other actions as Lender shall reasonably request;
provided further that Borrower acknowledges and agrees that in the event the
Polish Investment is not received and deployed in substantial part by June 30,
2012, Borrower shall, within 20 days’ thereof, cause the Polish Subsidiaries to
be dissolved.”

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender or any Lender may now have or may have in the future under
or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b), no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

2



--------------------------------------------------------------------------------

4.3 The organizational documents of Borrower delivered to Lender on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made or as may be
required in connection with the Polish Share Pledge; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Lender of this Amendment by each party hereto, and
Borrower’s payment of all Lender Expenses incurred through the date of this
Amendment.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER:

 

OXFORD FINANCE LLC

   

BORROWER:

 

OMEROS CORPORATION

By:   /s/ John G. Henderson     By:   /s/ Gregory A. Demopulos Name:   John G.
Henderson     Name:   Gregory A. Demopulos, M.D. Title:   Vice President &
General Counsel     Title:   Chairman and CEO

[Signature Page to Third Amendment to Loan and Security Agreement]